 



Exhibit 10.25
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 12th day
of March 2007, by and between John Bellano (“Employee”) and Third Wave
Technologies, Inc., a Delaware corporation (the “Company”).
     WHEREAS, the Company desires to employ Employee as its Vice President of
Sales and Employee desires to accept such employment pursuant to the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, including
without limitation a cash payment of Five Hundred Dollars ($500), receipt of
which is hereby acknowledged, the parties agree as follows:
     1. Employment. The Company hereby agrees to employ Employee as its Vice
President of Sales and Employee hereby agrees to serve the Company in such
position, all subject to the terms and provisions of this Agreement. Employee
agrees (a) to devote Employee’s full-time professional efforts, attention and
energies to the business of the Company, and (b) to perform such reasonable
responsibilities and duties customarily attendant to the position of Vice
President of Sales. Employee may engage in additional activities in connection
with (i) serving on corporate, civic and charitable boards and committees,
(ii) delivering lectures and fulfilling speaking engagements, (iii) managing
personal investments; and (iv) engaging in charitable activities and community
affairs, provided that such activities do not interfere with Employee’s
performance of Employee’s duties under this Agreement.
     2. Term of Employment. Employee’s employment will continue until terminated
as provided in Section 6 below (the “Employment Term”).
     3. Compensation. During the Employment Term, Employee shall receive the
following compensation.
     3.1 Base Salary. Employee’s annual base salary on the date of this
Agreement is One Hundred Ninety Five Thousand Dollars ($195,000), payable in
accordance with the normal payroll practices of the Company (“Base Salary”).
Employee’s Base Salary will be subject to annual review by the Compensation
Committee and/or the Board of Directors of the Company. During the Employment
Term, on or about each anniversary date of this Agreement, the Company shall
review the Base Salary amount to determine any increases. In no event shall the
Base Salary be less than the Base Salary amount for the immediately preceding
twelve (12) month period other than as permitted in Section 6.1(c) hereunder.
     3.2 Annual Bonus Compensation. Employee shall be eligible to be considered
for an annual bonus as may be determined by the Company’s CEO and approved by
the Compensation Committee in its and their sole discretion each calendar year.
The initial target annual bonus percentage that Employee is eligible to earn for
the initial calendar year hereunder is anticipated to be up to an available
forty percent (40%) of Employee’s Base Salary, to be awarded in the sole
discretion of the Company’s CEO and approved by the Compensation Committee
(pro-rated, as applicable, for a partial calendar year period), and such
percentage shall be subject to modification in the initial or subsequent
calendar years in the sole discretion of the CEO and the Compensation Committee.
Any such bonus shall be based upon the compensation principles of the Company in
effect at the time the CEO determines and the Compensation

 



--------------------------------------------------------------------------------



 



Committee approves the amount of any bonus to be awarded, and except as
expressly set forth in Section 7 hereof, Employee shall not be eligible to
receive an annual bonus for any calendar year unless Employee remains employed
with the Company through December 31 of the applicable calendar year and through
the date on which such bonus is approved by the Compensation Committee,
provided, however, that in any event, if Employee is terminated with Cause or
resigns without Good Reason, or is given or gives notice of either, no bonus
will be due thereafter under any circumstance. For the avoidance of doubt,
Employee acknowledges and agrees that it has no contractual right under this
Agreement to any annual bonus payment or any target bonus percentage, and that
any bonus that is paid to Employee shall be at the sole discretion of the CEO
and the Compensation Committee.
     3.3 Long Term Incentive Plan. Employee shall participate in the Company’s
Long Term Incentive Plans (“LTIPs”) at the level and to the extent determined by
the Compensation Committee in its sole discretion. Employee’s benefits under the
LTIPs shall be determined pursuant to the terms of the plan documents for such
LTIPs.
     3.4 Equity Incentives and Other Long Term Compensation. The Company, upon
the approval of the Compensation Committee, may grant Employee from time to time
options or rights to purchase shares of the Company’s common stock, or other
forms of equity, both as a reward for past individual and corporate performance,
and as an incentive for future performance. Such options or other rights, if
awarded, will be pursuant to the Company’s then current stock plan and in
accordance with the Company’s Statement of Policy with Respect to Equity Award
Approvals in effect from time to time. All options and other equity rights
granted to Employee shall vest in equal installments over the four-year period
commencing with the date of grant of such options or rights, subject to the
acceleration of vesting (i) as described in Section 7.2(c) hereof and (ii) as
may be set forth in the grant agreements issued by the Company, as amended,
provided, that in the event of a conflict between any grant agreement and this
Agreement, the grant agreement shall control.
     4. Benefits.
     4.1 Benefits. Employee will be entitled to participate in all benefit
programs that are generally provided to similarly situated employees of the
Company (such as sick leave, insurance (e.g., medical, life and long-term
disability), profit-sharing, retirement, and other benefit programs), in
accordance with any plan documents applicable to such benefit programs and all
rules and policies of the Company related to such benefit programs. The benefits
generally provided to employee and others similarly situated is subject to
change from time to time in the Company’s sole discretion.
     4.2 Vacation and Personal Time. The Company will provide Employee with four
(4) weeks of paid vacation each calendar year Employee is employed by the
Company, in accordance with Company policy. Unused vacation in any calendar year
is lost at the end of such year and does not rollover to the next year. The
foregoing vacation days shall be in addition to standard paid holiday days for
employees of the Company.
     5. Business Expenses. Upon submission of a satisfactory accounting by
Employee, consistent with current policies of the Company (as may be modified by
the Company from time to time in its sole discretion), the Company will
reimburse Employee for any out-of-pocket expenses reasonably incurred by
Employee in the furtherance of the business of the Company.

2



--------------------------------------------------------------------------------



 



     6. Termination.
     6.1 By Employee.
     (a) Without Good Reason. Employee may terminate Employee’s employment
pursuant to this Agreement at any time without Good Reason (as defined below)
with at least ten (10) business days’ written notice (the “Employee Notice
Period”) to the Company. Upon termination by Employee under this section, the
Company may, in its sole discretion and at any time during the Employee Notice
Period, suspend Employee’s duties for the remainder of the Employee Notice
Period, as long as the Company continues to pay compensation to Employee,
including benefits, throughout the Employee Notice Period.
     (b) With Good Reason. Employee may terminate Employee’s employment pursuant
to this Agreement with Good Reason (as defined below) at any time within ninety
(90) days after the occurrence of an event constituting Good Reason.
     (c) Good Reason. “Good Reason” shall mean any of the following: (i)
Employee’s Base Salary is reduced in a manner that is not applied
proportionately to other senior executive officers of the Company, provided any
such reduction shall not exceed thirty percent (30%) of Employee’s then current
Base Salary; or (ii) the occurrence of a material breach by the Company of any
of its obligations to Employee under this Agreement, provided the Employee gives
the Company written notice of such material breach and thirty (30) days to cure
such material breach.
     6.2. By the Company.
     (a) With Cause. The Company may terminate Employee’s employment pursuant to
this Agreement for Cause, as defined below, immediately upon written notice to
Employee.
     (b) Cause. “Cause” shall mean any of the following:
(i) any willful refusal to perform essential job duties which continues for more
than ten (10) days after notice from the Company;
(ii) any intentional act of fraud or embezzlement by the Employee in connection
with the Employee’s duties or committed in the course of Employee’s employment;
(iii) any gross negligence or willful misconduct of the Employee with regard to
the Company or any of its subsidiaries resulting in a material economic loss to
the Company;
(iv) the Employee is convicted of a felony;
(v) the Employee is convicted of a misdemeanor the circumstances of which
involve fraud, dishonesty or moral turpitude and which is substantially related
to the circumstances of Employee’s job with the Company;

3



--------------------------------------------------------------------------------



 



(iv) any willful and material violation by the Employee of any statutory or
common law duty of loyalty to the Company or any of its subsidiaries resulting
in a material economic loss;
(v) any material breach or violation of the Company’s Code of Business Conduct;
or
(vi) any material breach by the Employee of this Agreement or any of the
Agreements referenced in Section 8 of this Agreement.
     (c) Without Cause. Subject to Section 7.1, the Company may terminate
Employee’s employment pursuant to this Agreement without Cause upon at least ten
days’ written notice (“Company Notice Period”) to Employee. Upon any termination
by the Company under this Section 6.2(c), the Company may, in its sole
discretion and at any time during the Company Notice Period, suspend Employee’s
duties for the remainder of the Company Notice Period, as long as the Company
continues to pay compensation to Employee, including benefits, throughout the
Company Notice Period.
     6.3 Death or Disability. In the event of the death or Disability (defined
herein) of Employee during the Employment Term, Employee’s employment and this
Agreement shall immediately and automatically terminate and the Company shall
pay Employee (or in the case of death, Employee’s designated beneficiary) Base
Salary, accrued, unpaid bonuses, in each case up to the date of termination.
Neither Employee, his beneficiary nor estate shall be entitled to any severance
benefits set forth in Section 7 if terminated pursuant to this Section 6.3. For
purposes of this Agreement, “Disability” shall mean any physical incapacity or
mental incompetence as a result of which Employee is unable to perform the
essential functions of Employee’s job for an aggregate of more than six
(6) months during any twelve-month period. Employee acknowledges and agrees that
given the nature of Employee’s position with the Company it would cause the
Company to suffer an undue hardship if required to retain Employee beyond the
six (6) month period if Employee remains unable to perform the essential
functions of Employee’s job, with or without a reasonable accommodation.
     6.4 Survival. The agreement described in Section 8 hereof and attached
hereto as Schedule A shall survive the termination of this Agreement.
     7. Severance and Other Rights Relating to Termination and Change of
Control.
     7.1 Termination of Agreement Pursuant to Section 6.1(b) or 6.2(c). If the
Employee terminates Employee’s employment for Good Reason pursuant to
Section 6.1(b), or the Company terminates Employee’s employment without Cause
pursuant to Section 6.2(c), subject to the conditions described in Section 7.3
below, the Company will provide Employee the following payments and other
benefits:
     (a) The Company shall immediately pay to Employee a lump-sum amount equal
to the sum of (i) six (6) months of Employee’s then current Base Salary,
(ii) any accrued but unpaid Base Salary as of the termination date; and
(iii) any accrued, earned, awarded and vested, but unpaid, bonus and/or LTIP
awards as of the termination date.

4



--------------------------------------------------------------------------------



 



     (b) If Employee elects COBRA coverage for health and/or dental insurance in
a timely manner, the Company shall pay the monthly premium payments for such
timely elected coverage when each premium is due until the earlier of: (i) six
(6) months from the date of termination; (ii) the date Employee obtains new
employment which offers health and/or dental insurance that is reasonably
comparable to that offered by the Company; or (iii) the date COBRA continuation
coverage would otherwise terminate in accordance with the provisions of COBRA.
Thereafter, health and dental insurance coverage shall be continued only to the
extent required by COBRA and only to the extent Employee timely pays the premium
payments himself.
     7.2 Change of Control. The Board of Directors of the Company has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control
(defined in Section 7.2(a) below). The Board believes it is imperative to
diminish the inevitable distraction of the Employee by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Employee’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Employee with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Employee will be satisfied and which are competitive with those of other
similarly-situated companies. Therefore, in order to accomplish these
objectives, the Board has caused the Company to include the provisions set forth
in this Section 7.2.
     (a) Change of Control. “Change of Control” shall mean, and shall be deemed
to have occurred if, on or after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company and any new director whose election by the
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) the Company consummates a merger
or consolidation with any other corporation other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of the Company approve a
plan of complete liquidation; or (v) the Company consummates a sale or
disposition of (in one transaction or a series of related transactions) all or
substantially all of its assets.

5



--------------------------------------------------------------------------------



 



     (b) Payments and Termination Date. If, within twelve (12) months after the
effective date of a Change of Control, or within six (6) months before the
effective date of a Change of Control, Employee terminates Employee’s employment
for Good Reason pursuant to Section 6.1(b) or the Company terminates Employee’s
employment without Cause pursuant to Section 6.2(c), subject to the conditions
described in Section 7.3 below, then Employee shall receive severance pay for a
period of twelve (12) months at Employee’s then current Base Salary, and the
termination shall be treated for purposes of Sections 7.2(b), (c) and (d) as if
it occurred on the later of the effective date of such termination and the
effective date of the Change of Control. Any lump-sum severance payment made to
the Employee under Section 7.1(a) during the six (6) months before the effective
date of a Change of Control shall be credited against the severance payments
provided under this Section 7.2(b) on a pro-rata basis.
     (c) Acceleration of Vesting of Equity Awards. Vesting of equity awards
granted to Employee, whether stock options or stock purchase rights under the
Company’s equity compensation plan, shall be accelerated upon any Change of
Control to the extent set forth in the applicable grant agreement(s), whether
option agreements or restricted stock purchase agreements, between the Company
and Employee, provided, however, at a minimum, fifty percent (50%) of the then
unvested equity awards granted to Employee shall immediately become fully vested
and exercisable upon such Change of Control. Employee will be entitled to
exercise such equity awards in accordance with such grant agreements.
     (d) LTIP Awards. Any awards granted to Employee under the LTIPs as of the
Change of Control shall be treated as described in the LTIPs.
     (e) 280G. Payments and benefits that trigger Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), will be reduced to the
extent necessary so that no excise tax would be imposed if doing so would result
in the employee retaining a larger after-tax amount, taking into account the
income, excise and employment taxes imposed on the payments and benefits.
     7.3 Conditions Precedent to Payment of Severance. The Company’s obligations
to Employee described in Sections 7.1 and 7.2 are contingent on Employee’s
delivery to the Company of a signed waiver and release, in a form reasonably
satisfactory to the Company, of all claims Employee may have against the Company
up to the date of the termination of Employee’s employment with the Company, and
(if applicable) Employee’s not revoking such release. Moreover, the Employee’s
rights to receive payments and benefits pursuant to Sections 7.1 and 7.2 are
conditioned on the Employee’s ongoing compliance with Employee’s obligations as
described in Section 8 hereof. Any cessation by the Company of any such payments
and benefits shall be in addition to, and not in lieu of, any and all other
remedies available to the Company for Employee’s breach of his obligations
described in Section 8 hereof.
     7.4 No Severance Benefits. Employee is not entitled to any severance
benefits if this Agreement is terminated pursuant to Sections 6.1(a) or 6.2(a)
of this Agreement; provided however, Employee shall be entitled to (i) Base
Salary prorated through the effective date of such termination; (ii) bonuses for
which the payment date occurs prior to the effective date of such termination;
and (iii) medical coverage and other benefits required by law and plans (as
provided in Section 7.5, below).

6



--------------------------------------------------------------------------------



 



     7.5 Benefits Required by Law and Plans. In the event of the termination of
Employee’s employment, Employee will be entitled to medical and other insurance
coverage, if any, as is required by law and, to the extent not inconsistent with
this Agreement, to receive such additional benefits as Employee may be entitled
under the express terms of applicable benefit plans (other than bonus or
severance plans) of the Company.
     7.6 Six-Month Payment Delay. Notwithstanding the foregoing provisions of
this Section 7, the payment of any amount that has become earned and vested upon
Employee’s termination of employment shall be delayed until six (6) months
following the date of Employee’s termination of employment if and to the extent
required by Section 409A of the Code.
     8. Restrictions.
     8.1 The Confidential Information Agreement. Simultaneously with the
execution of this Agreement, Employee will sign the Employee Agreement with
Respect to Confidential Information and Invention Assignment attached hereto as
Schedule A (the “Confidential Information Agreement”) (provided, however, that
if the Employee has previously signed the Confidential Information Agreement,
and if the Company chooses to not have the Employee sign a new Confidential
Information Agreement in connection with the Employee’s execution of this
Agreement, the previously signed Confidential Information Agreement shall be
attached hereto as Schedule A).
     8.2 Agreement Not to Compete. In consideration for all of the payments and
benefits that may be paid or become due to Employee under or in connection with
this Agreement, Employee agrees that for a period of twelve (12) months after
termination of Employee’s employment for any reason, Employee will not, directly
or indirectly, without the Company’s prior written consent, (a) perform for a
Competing Entity in any Restricted Area any of the same services or
substantially the same services that Employee performed for the Company; (b) in
any Restricted Area, advise, assist, participate in, perform services for, or
consult with a Competing Entity regarding the management, operations, business
or financial strategy, marketing or sales functions or products of the Competing
Entity (the activities in clauses (a) and (b) collectively are, the “Restricted
Activities”); or (c) solicit or divert the business of any Restricted Customer;
provided, however, if Employee is terminated without Cause pursuant to
Section 6.2(c) or if Employee terminates his or her employment for Good Reason
pursuant to Section 6.1(b), and if Employee is not paid severance pursuant to
Section 7.2(b) in connection with a termination the occurs in proximity with a
Change of Control, then the period set forth in this Section 8.2 shall be
reduced to six (6) months after such termination. Employee acknowledges that in
Employee’s position with the Company Employee has had and will have access to
knowledge of confidential information about all aspects of the Company that
would be of significant value to the Company’s competitors.
     8.3 Additional Definitions.
     (a) Customer. “Customer” means any individual or entity for whom the
Company has provided services or products or made a proposal to perform services
or provide products.
     (b) Restricted Customer. “Restricted Customer” means any Customer with
whom/which Employee had contact on behalf of the Company during the twelve (12)

7



--------------------------------------------------------------------------------



 



months preceding the end, for whatever reason, of Employee’s employment.
     (c) Competing Entity. “Competing Entity” means any business entity engaged
in the development, design, manufacture, marketing, distribution or sale of
molecular diagnostics products.
     (d) Restricted Area. “Restricted Area” means (i) any geographic location
where if Employee were to perform any Restricted Activities for a Competing
Entity in such a location, the effect of such performance would be competitive
to the Company, and (ii) any geographic location in which the Employee was
assigned or within which the Employee conducted business on behalf of the
Company within the twelve (12) months immediately preceding the termination of
Employee’s employment with Company.
     8.4 Reasonable Restrictions on Competition Are Necessary. Employee
acknowledges that reasonable restrictions on competition are necessary to
protect the interests of the Company. Employee also acknowledges that Employee
has certain skills necessary to the success of the Company, and that the Company
has provided and will provide to Employee certain confidential information that
it would not otherwise provide because Employee has agreed not to compete with
the business of the Company as set forth in this Agreement.
     8.5 Restrictions Against Solicitations. Employee further covenants and
agrees that during Employee’s employment by the Company and for a period of
twelve (12) months following the termination of his employment with the Company
for any reason, Employee will not, except with the prior consent of the
Company’s Chief Executive Officer, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is an employee of the
Company for any position as an employee, independent contractor, consultant or
otherwise, provided that the foregoing shall not prevent Employee from serving
as a reference.
     8.6 Affiliates. For purposes of this Section 8, the term “Company” will be
deemed to include the Company and its affiliates.
     8.7 Ability to Obtain Other Employment. Employee hereby represents that
Employee’s experience and capabilities are such that in the event Employee’s
employment with the Company is terminated, Employee will be able to obtain
employment if Employee so chooses during the period of non-competition following
the termination of employment described above without violating the terms of
this Agreement, and that the enforcement of this Agreement by injunction, as
described below, will not prevent Employee from becoming so employed.
     8.8 Injunctive Relief. Employee understands and agrees that if Employee
violates any provision of this Section 8, then in any suit that the Company may
bring for that violation, an order may be made enjoining Employee from such
violation, and an order to that effect may be made pending litigation or as a
final determination of the litigation. Employee further agrees that the
Company’s application for an injunction will be without prejudice to any other
right of action that may accrue to the Company by reason of the breach of this
Section 8.
     8.9 Section 8 Survives Termination. The provisions of this Section 8 will
survive termination of this Agreement.
     9. Arbitration. Unless other arrangements are agreed to by Employee and the
Company, any disputes arising under or in connection with this Agreement, other
than a dispute in which the

8



--------------------------------------------------------------------------------



 



primary relief sought is an equitable remedy such as an injunction, will be
resolved by binding arbitration to be conducted pursuant to the Agreement for
Arbitration Procedure of Certain Employment Disputes attached as Schedule B
hereof.
     10. Assignments; Transfers; Effect of Merger. No rights or obligations of
the Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company. This Agreement will not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above. In the event of any such
merger, consolidation or transfer of assets, the provisions of this Agreement
will be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred. The Company agrees that
concurrently with any merger, consolidation or transfer of assets referred to
above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee. This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees. None of
Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law. If Employee
should die while any amounts or benefits have been accrued by Employee but not
yet paid as of the date of Employee’s death and which would be payable to
Employee hereunder had Employee continued to live, all such amounts and benefits
unless otherwise provided herein will be paid or provided in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.
     11. Taxes. The Company shall have the right to deduct from any payments
made pursuant to this Agreement any and all federal, state, and local taxes or
other amounts withheld under applicable law.
     12. 409A Compliance. The intent of Employee and the Company is that the
severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with,
Section 409A of the Code. Employee and the Company agree to use reasonable best
efforts to amend the terms of this Agreement from time to time as may be
necessary to avoid the imposition of penalties or additional taxes under
Section 409A of the Code; provided, however, any such amendment will provide
Employee substantially equivalent economic payments and benefits as set forth
herein and will not in the aggregate, materially increase the cost to, or
liability of, the Company hereunder.
     13. Miscellaneous. No amendment, modification or waiver of any provisions
of this Agreement or consent to any departure thereof shall be effective unless
in writing signed by the party against whom it is sought to be enforced. This
Agreement contains the entire Agreement that exists between Employee and the
Company with respect to the subjects herein contained and replaces and
supercedes all prior agreements, oral or written, between the Company and
Employee with respect to the subjects herein contained. Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes, the LTIPs, and any stock
plans or agreements between Employee and the Company now and hereafter in effect
from time to time except as, and to the extent, specifically described herein.
If any provision of this Agreement is held for any reason to be unenforceable,
the remainder of this Agreement shall remain in full force and effect. Each
section is intended to be a severable and independent section within this
Agreement. The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect

9



--------------------------------------------------------------------------------



 



in the construction or interpretation of this Agreement. This Agreement is made
in the State of Wisconsin and shall be governed by and construed in accordance
with the laws of said State. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. All notices and all other
communications provided for in this Agreement shall be in writing and shall be
considered duly given upon personal delivery, delivery by nationally reputable
overnight courier, or on the third business day after mailing from within the
United States by first class certified or registered mail, return receipt
requested, postage prepaid, all addressed to the address set forth below each
party’s signature. Any party may change its address by furnishing notice of its
new address to the other party in writing in accordance herewith, except that
any notice of change of address shall be effective only upon receipt.
     The parties hereto have executed this Employment Agreement as of the date
first written above.

                /s/ John Bellano           John Bellano (“Employee”)
 
            Third Wave Technologies, Inc. (“Company”)
 
       
 
  By:   /s/ Kevin T. Conroy
 
       
 
      Kevin Conroy, President and CEO
 
            Notice Address:     502 South Rosa Road     Madison, Wisconsin
53719-1256     Attn: Chief Executive Officer

10